Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 11
Cancelled: None
Added: None 
Therefore, claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. The office has to respectfully disagree with an argument that Bell does not disclose the limitations “selecting, by a controller of the intelligent device, a screen brightness of the intelligent device according to the ambient illuminance value, and readjusting, by the controller, the screen brightness of the intelligent device based on the information related to the external illuminance”. Bell clearly discloses selecting the screen brightness according to the ambient illuminance value (Fig. 6 steps 602, 603, 614-616; Para. 0044). Furthermore, Bell discloses readjusting the screen brightness based on the graduated brightness transitions (Fig. 6 steps 618-624; Para. 0047). Hence, Bell discloses the two-level screen brightness adjustment scheme as claimed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 11-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US 2015/0070337 A1, hereinafter “Bell”).

As to claim 11, Bell (Fig. 11) an intelligent device (1100), comprising: 
an illuminance sensor configured to sense ambient illuminance of the intelligent device to generate an ambient illuminance value (Fig. 6 step 602; Para. 0036);  
a transceiver (Fig. 11 element 1106, network) configured to receive information related to an external illuminance from at least one external device (Para. 0064-0066, the user history from another computing device); and 
at least one processor configured to select a screen brightness of the intelligent device according to the ambient illuminance value (Fig. 6 steps 612-616; Para. 0042-0044), and then readjust the screen brightness of the intelligent device based on the information related to the external illuminance (Fig. 6 step 622-624; Para. 0047-0048, 0051; Fig. 8; Para. 0056; Fig. 10; Para. 0059-0060, the dimming is selected based on the visual adaptation rate of the user according to the user history similarly to the instant application). 
The above claim also stands for the corresponding method of claim 1. 
 
As to claim 12, Bell discloses the intelligent device of claim 11, wherein the information related to the external illuminance comprises at least one of the following: 
change time point information of external illuminance associated with the intelligent device (Fig. 10: para. 0059-0061, display brightness level),
lighting illumination information associated with at least one light unit providing illumination in
an environment of the intelligent device, and 
television illumination information associated with a smart television provided in the
environment of the intelligent device. 
The above claim also stands for the corresponding method of claim 2.
 
As to claim 13, Bell discloses the intelligent device of claim 12, wherein the at least one
processor is configured to: 
determine a plurality of locations of the intelligent device (Fig. 10), and 
generate a reference illuminance value of the ambient illuminance value according to each of
the plurality of locations of the intelligent device, and set an indoor mode or an outdoor mode for the
intelligent device based on the generated reference illuminance value (Para. 0059-0060). 
The above claim also stands for the corresponding method of claim 3.

As to claim 16, Bell (Fig. 10) discloses the intelligent device of claim 11, wherein the at least one
processor is configured to: 
extract a feature value from the information related to the external illuminance (Para. 0059-0060), 
input the feature value to a pre-learned deep learning model (Fig. 11 element 1104), and 
obtain information related to the screen brightness of the intelligent device based on an output

The above claim also stands for the corresponding method of claim 6.

As to claim 17, Bell discloses the intelligent device of claim 16, wherein the at least one processor is configured to control to gradually change the screen brightness of the intelligent device, when the ambient illuminance of the intelligent device is changed while the intelligent device is being operated (Fig. 8; Para. 0056). 
The above claim also stands for the corresponding method of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claims 1 and 11 above, and further in view of Kaji et al. (US 2012/0176358 A1, hereinafter “Kaji”).
 	As to claim 14, Bell (Fig. 11) discloses the intelligent device of claim 11, wherein the at least one external device comprises at least one of the following: 
a lighting device having at least one lighting unit (1102; Para. 0057, backlight); and 
a smart television. 

an illuminance value of a lighting sensed in the lighting device; and 
a television illuminance value sensed in the smart television. 
Kaji teaches disclose wherein a value of the external illuminance comprises at least one of the following: 
an illuminance value of a lighting sensed in the lighting device (Fig. 2b element 5a; Para. 0048); and 
a television illuminance value sensed in the smart television.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kaji to also include an optical sensor in the lighting device of Bell. The motivation would have been to compensate for aging of the backlight (Kaji; Para. 0006, 0010). 
The above claim also stands for the corresponding method of claim 4.

As to claim 15, Bell discloses the intelligent device of claim 14, wherein the at least one processor is configured to: 
control the screen brightness of the intelligent device based on the ambient illuminance value
while the intelligent device is switched from a turn-off state to a turn-on state (Para. 0059-0061). 
Bell does not disclose control the screen brightness of the intelligent device based on a value of the external illuminance while the turn-on state of the intelligent device is maintained. 
However, Kaji teaches control the screen brightness of the intelligent device based on a value of the external illuminance while the turn-on state of the intelligent device is maintained (Para. Fig. 2b element 5a; Para. 0048-0049). 

The above claim also stands for the corresponding method of claim 5.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claims 1 and 11 above, and further in view of Cirik et al. (US 2020/0045745 A1, hereinafter “Cirik”).

As to claim 18, Bell discloses the intelligent device of claim 11, wherein the at least one processor is configured to: 
receive, via the transceiver from a network, the information related to the external illuminance (Fig. 11; Para. 0065-0066, periodically uploads the user profile to one or more computing device), and 
transmit, via the transceiver, the information related to the external illuminance to the network (Para. 0065-0066, download the user profile periodically to the network).
Bell does not disclose downlink control information (DCI) used for scheduling transmission. 
However, Cirik teaches downlink control information (DCI) used for scheduling transmission (Para. 0096-0097).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Bell to use DCI in the device disclosed by Bell. The motivation would have been to transfer data on the scheduled time (Cirik; Para. 0098).
The above claim also stands for the corresponding method of claim 8.
 
As to claim 19, Bell does not disclose the intelligent device of claim 18, wherein the at least one processor is configured to perform an initial access procedure with the network based on a
synchronization signal block (SSB), 
wherein the information related to the external illuminance is transmitted to the network
through a physical uplink shared channel (PUSCH), and 
wherein demodulation reference signals (DM-RSs) of the PUSCH and the SSB are QCL for quasi
co-located (QCL) type D. 
However, Cirik teaches wherein the at least one processor is configured to perform an initial access procedure with the network based on a synchronization signal block (SSB) (Para. 0190), 
wherein the information related to the external illuminance is transmitted to the network
through a physical uplink shared channel (PUSCH) (Para. 0099), and 
wherein demodulation reference signals (DM-RSs) of the PUSCH and the SSB are QCL for quasi
co-located (QCL) type D (Para. 0087-0088, 0104). 
It would have been obvious to one of ordinary skill in the art to use Cirik’s network in the device disclosed by Bell. The motivation would have been to transfer data on the scheduled time (Cirik; Para. 0098).
The above claim also stands for the corresponding method of claim 9.
 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Cirik as applied to claims 8 and 18 above, and further in view of Mandavilli et al. (US 2019/0191214 A1, hereinafter “Mandavilli”).
As to claim 20, Bell does not disclose the intelligent device of claim 18, wherein the at least one processor is configured to: 

artificial intelligence (AI) processor included in the network, and 
control the transceiver to receive AI processed information from the AI processor, 
wherein the AI processed information is information related to a screen brightness setting of the
intelligent device.
However, Mandavilli (Fig. 1) teaches control the transceiver to transmit the information related to the external illuminance to an artificial intelligence (AI) processor in the network (Para. 0059), and 
control the transceiver to receive AI processed information from the AI processor (Para. 0079, 0084), 
wherein the AI processed information is information related to a screen brightness setting of the
intelligent device (Para. 0059).
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Huppi to use an artificial intelligence logic in the device disclosed by Bell. The motivation would have been to optimize user experience (Mandavilli; Para. 0059). 
The above claim also stands for the corresponding method of claim 10.

Conclusion
Dunn (US 10,586,508 B2) discloses readjusting the brightness based on ambient conditions after predetermined time has elapsed (Fig. 9).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625